                  Case 2:19-mj-01566-CRE Document 1 Filed 07/17/19 Page 1 of 6
                                    U.S. District Court
                             Northern District of Ohio (Toledo)
                    CRIMINAL DOCKET FOR CASE #: 3:19-mj-05021-JRK-1


Case title: United States of America v. Davis                        Date Filed: 01/18/2019


Assigned to: Magistrate Judge James R.
Knepp, II

Defendant (1)
Daniel Paul Davis

Pending Counts                                  Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                               Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                      Disposition
18:922(g)(1) Felon in Possession of a
Firearm



Plaintiff
United States of America                              represented by Matthew D. Simko
                                                                     Office of the U.S. Attorney - Toledo
                                                                     Northern District of Ohio
                                                                     3rd Floor
                                                                     4 Seagate
                                                                     Toledo, OH 43604
                                                                     419-241-0753
                                                                     Email: matthew.simko@usdoj.gov
                                                                     ATTORNEY TO BE NOTICED
                                                                     Designation: Retained


Date Filed       # Docket Text
01/18/2019       1 SEALED COMPLAINT filed by USA as to Daniel Paul Davis (1). (Attachments: # 1
                   Affidavit) (S,JM) (Entered: 01/18/2019)
              Case 2:19-mj-01566-CRE Document 1 Filed 07/17/19 Page 2 of 6
01/18/2019   3 Motion to Seal Complaint by United States of America as to Daniel Paul Davis (1). (S,JM)
               (Entered: 01/18/2019)
01/18/2019   4 Order granting USA's 3 Motion to Seal Complaint as to Daniel Paul Davis (1). Magistrate
               Judge James R. Knepp, II on 1/18/2019. (S,JM) (Entered: 01/18/2019)
07/16/2019      Arrest of Daniel Paul Davis (1) in Western District of Pennsylvania. (S,JM) (Entered:
                07/17/2019)
07/16/2019      Case unsealed as to Daniel Paul Davis (1) pursuant to arrest of Defendant. (S,JM) (Entered:
                07/17/2019)



                                      PACER Service Center
                                         Transaction Receipt
                                            07/17/2019 08:55:44
                     PACER
                                  sarahmsewall:4290030:0 Client Code:
                     Login:
                                                         Search         3:19-mj-05021-
                     Description: Docket Report
                                                         Criteria:      JRK
                     Billable
                                  1                      Cost:          0.10
                     Pages:
Case:
 Case3:19-mj-05021-JRK
      2:19-mj-01566-CREDoc
                         Document
                           #: 1 Filed:
                                    1 Filed
                                       01/18/19
                                            07/17/19
                                                1 of 1.Page
                                                        PageID
                                                            3 of#:
                                                                 61
       Case:
         Case3:19-mj-05021-JRK
               2:19-mj-01566-CRE
                               DocDocument
                                   #: 1-1 Filed:
                                             1 Filed
                                                 01/18/19
                                                     07/17/19
                                                          1 of 2.
                                                                Page
                                                                  PageID
                                                                     4 of 6#: 2



                                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE NORTHERN DISTRICT OF OHIO – WESTERN DIVISION

IN THE MATTER OF APPLICATION             :
FOR AN ARREST WARRANT FOR                :                        Case No.         3:19MJ5021
DANIEL PAUL DAVIS.                       :
                                         :

                                         AFFIDAVIT IN SUPPORT OF
                                         AN ARREST WARRANT

       I, Detective Scott Bailey, Task Force Officer for the Federal Bureau of Investigation (FBI) Violent
Crime Task Force, being first duly sworn, hereby depose and state as follows:

    A. Introduction and Agent Background:

        1.   I, make this affidavit in support of an application for an arrest warrant for DANIEL PAUL
             DAVIS, DOB 08/10/1965, for the crime of Title 18, U.S.C., Section 922(g)(1) (Felon in
             Possession of a Firearm).

        2. I have been a police officer since March 2006. I am currently assigned to the FBI’s Cleveland
           Division, Violent Crime Task Force working in the Toledo Resident Agency, since January of
           2015. Prior to my assignment with the Violent Crime Task Force, I was assigned to the
           Toledo Police Departments Gang Unit, as well as, the SWAT unit. During my time as a
           detective, I have investigated, among other crimes, violent crime and drug trafficking.

        3. The facts in this affidavit come from my personal observations, training, experience, and
           information obtained from Agents, Detectives and witnesses. This affidavit is intended to
           merely show that there is sufficient probable cause for the requested warrant and does not
           set forth all information developed from the investigation.

        4. Based on my training and experience, and the facts as set forth in this affidavit, there is
           probable cause to believe that DANIEL PAUL DAVIS, violated Title 18 U.S.C., Section
           922(g)(1) (Felon in Possession of a Firearm).

    B. Probable Cause

        1. On November 13th, 2018 at approximately 12:46 a.m., the Lucas County Sheriff’s Office
           received a call concerning a drunk driving complaint. Off-duty deputy James Myrice
           observed the suspect vehicle go over a curb near 7401 Jerusalem Road. Deputy Myrice
           continued following the suspect vehicle as it traveled westbound on State Route 2, at which
           time Deputy Myrice observed the vehicle travel over the center line of State Route 2 and
           into the eastbound lane of traffic. Deputy Myrice continued following the vehicle as it was
           observed pulling into a driveway at 7007 Navarre Avenue, located in Oregon, Ohio.
        2. A short time later, Sergeant Deputy Shrewsberry and Deputy Meinke arrived on scene and
           found the driver of the vehicle, DANIEL PAUL DAVIS, to be intoxicated. As DAVIS exited the
           vehicle, the deputies observed a large pillow on the front passenger seat of the vehicle and

                                                     1
Case:
  Case3:19-mj-05021-JRK
        2:19-mj-01566-CRE
                        DocDocument
                            #: 1-1 Filed:
                                      1 Filed
                                          01/18/19
                                              07/17/19
                                                   2 of 2.
                                                         Page
                                                           PageID
                                                              5 of 6#: 3
Case 2:19-mj-01566-CRE Document 1 Filed 07/17/19 Page 6 of 6
